Citation Nr: 1618183	
Decision Date: 05/05/16    Archive Date: 05/13/16

DOCKET NO.  09-15 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a lumbar spine disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Yvette Hawkins, Counsel






INTRODUCTION

The Veteran served on active duty from August 1968 to December 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction of the claim is currently at the Albuquerque, New Mexico RO.  However, in a statement received in April 2015, the Veteran notified VA that he had moved to Oklahoma and requested that jurisdiction be transferred to the Muskogee, Oklahoma RO.

In March 2010, the Veteran testified before a Decision Review Officer at the Huntington RO.  A transcript of the hearing has been associated with the record.

In April 2013, the claim was remanded to the Agency of Original Jurisdiction (AOJ)/RO for additional evidentiary development, including affording the Veteran a second VA spine examination.  Although there has been substantial compliance with the Board's remand directives (see Stegall v. West, 11 Vet. App. 268, 271 (1998)), another remand is necessary to insure that the Veteran is afforded every possible opportunity to substantiate his claim.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Following the most recent readjudication of his claim in the February 2014 Supplemental Statement of the Case (SSOC), the Veteran submitted additional, pertinent evidence that has not been considered by the AOJ.  This evidence includes an April 2014 treatment note from his orthopedic surgeon, indicating that his current lumbar spine disorder was caused by, or is directly related to, his lumbar sprain in service.  
Generally, the Board may not consider additional evidence not previously reviewed by the AOJ unless a waiver of initial AOJ review is obtained from a claimant.  Disabled American Veterans, et. al. v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003); 38 C.F.R. § 20.1304(c) (2015).  While 38 U.S.C.A. § 7105(e)(1), (2) provides an automatic waiver of initial AOJ review if a claimant submits evidence to the AOJ or the Board with, or after submission of, a Substantive Appeal, this provision only applies to cases where the Substantive Appeal was received on or after February 2, 2013.  Because the Veteran's Substantive Appeal was received in April 2009 and he did not waive initial review of this new and relevant information by the AOJ, a remand is necessary to allowed for initial review and consideration of the evidence by the AOJ and issuance of a new SSOC.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should review the complete record, to specifically include all evidence received since issuance of the February 2014 SSOC.  

2.  After undertaking any additional development deemed necessary (e.g., review the new evidence and an addendum opinion from the VA clinician who performed the August 2013 examination), readjudicate the claim in light of all of the evidence of record.  If the claim on appeal is not granted, a fully responsive SSOC should be furnished to the Veteran and he should be afforded a reasonable opportunity to respond. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




